DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are all the claims pending. 
Response to Amendments/Arguments  
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Applicant's arguments filed 7/22/2021 with respect to the rejection(s) of present claim(s) 1-3, 5-20 under 35 U.S.C. 103 as being unpatentable over Warren (US 6,910,304) in view of Warren (US 2003/0182878; Warren ‘878”) have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on newly discovered reference Abler (US 2008/0035715), as explained in details below in the body of rejections. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abler (US 2008/0035715).
Regarding claim 1, Abler teaches a structure (Fig. 1-2, the article 100 of Abler, para [0021] [0022] [0025]-[0026]), comprising: 

    PNG
    media_image1.png
    702
    540
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    792
    571
    media_image2.png
    Greyscale

 - a flexible plastic body (para [0046]-[0048], the body 106 is of various plastic material, such as polypropylene resin, i.e., flexible plastic material) having a first end and a second end (see annotated Fig. 2 for reference to first end and second end, para [0021] [0022] [0025]), as well as a first side and a second side disposed opposite each other (see annotated Fig. 2, the first side is opposite to the second side), the first side comprising a first plurality of segments (plurality of segments 102, see annotated Fig. 2), and the second side comprising a second plurality of segments (plurality of segments 102, see annotated Fig. 2); 
- a plurality of living hinges (the plurality of hinges 104 are of living hinges, Fig. 2, para [0026] [0024]) integral with the flexible plastic body (106) (Fig. 2, para [0026] [0024]), and one of the hinges (104) is positioned between segments, and connects, two of segments (Fig. 2, para [0025]-[0027], two segments 102 are connected by living hinge 104, meeting the claimed limitations) that are positioned either on the first side or the second side, such that the flexible plastic body (106) extends unbroken between those two segments (102) (see Fig. 2, para [0025]-[0027], the flexible plastic body 106 is continuous and extends unbroken between adjacent two segments), and the hinges (104) enable the flexible plastic body (106) to alternatively assume a flat state, or another state in which the flexible plastic body is not flat (see Fig. 3-4, para [0023] [0025]-[0027], the flexible body 106 has a flat state, and alternatively another state in which the body 12 is not flat as shown in Fig. 1), and considered as meeting the claimed limitations. 
Regarding claim 2, in the structure of Abler, the one or more of the segments (segments 102) and living hinges (104) extend along a majority of a width of the body (see Fig. 2), considered as meeting the claimed limitations. 

    PNG
    media_image2.png
    792
    571
    media_image2.png
    Greyscale

Regarding claim 3, in Abler, the structure (100) of Abler is in the form of a unified, single piece structure (Fig. 2 the article 100 of Abler is a single piece structure, para [0021] [0023]). 
Regarding claim 5, in the structure of Abler, the flexible plastic body (106) comprises multiple discrete portions (i.e., multiple retainers 118) that are releasably connectible to each other (para [0029]-[0030], Fig. 2, Fig. 6, multiple retainers 118 with multiple arms that are connected by one or more intermediate hingers 128, and is considered as meeting the claimed limitations). 
Regarding claim 6, in the structure of Abler, the one or more segments on the first side extend in a first direction (the segments 102 on the first side, see annotated Fig. 2), and one or more segments on the second side (the segments 102 on the second side, see annotated Fig. 2) extend in a second direction that is different from the first direction (see annotated Fig. 2, the extending direction of the segments 102 on the second side is opposite to the extending direction of the segments 102 on the first side, thus, is considered as meeting the claimed limitations).
Regarding claim 8, in the structure of Abler, on the first side of the flexible plastic body (106), a living hinge (104) is disposed between each two successive segments (i.e., two adjacent segments 102, 102) (see Fig. 2), meeting the claimed limitations. 
Regarding claim 9, in the structure of Abler, flexible plastic body (106) defines an opening (108) that extends through one, or both, of a segment and a living hinge (see Fig. 2, para [0022] [0023]), meeting the claimed limitations. 
Regarding claim 10, in the structure of Abler, the segment (102) terminates short of an edge of the body (106) (para [0039]), considered as meeting the claimed limitations. 
Regarding claim 11, in the structure of Abler, the segments (the plurality of segments 102) are integral elements of the body (106) (Fig. 1-2, para [0021]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abler as applied to claim 1 above, further in view of Nye et al. (US 2007/0078014; “Nye”). 
The limitations of claim 1 are taught by Abler as discussed above. 
Regarding claim 4, Abler teaches the inclusion of living hinges, but does not teach the use of tack-off as instantly claimed. 
Nye teaches that it is known in the art to provide tack-off in a blow-molded plastic slide to strengthen the plastic component (para [0083]). 
It would have been obvious to one of ordinary skill in the art to modify the modified Abler, to provide the living hinges of Warren with tack-off to strengthen the plastic component as taught by Nye (para [0083]), which would have predictably arrived at a satisfactory structure that is the same as instantly claimed. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abler as applied to claim 1 above. 
The limitations of claim 1 are taught by Abler as discussed above. 
Regarding claim 7, The structure of Abler includes a plurality of integral segments (at the first side of the flexible body of the structure) (i.e., segments 102, Fig. 2). Able does not specifically teach those segments are hollow.
However, it would have been obvious to one of ordinary skill in the art to modify the structure/article of Able to use hollowed structure for the obvious benefit of lighter weight in the body of the structure/article of Able at a location desired, which would have predictably arrived at a satisfactory structure/article that is lighter in weight, such variable is predictable to the ordinary skill in the art, which would have arrived at a tunnel portion that is the same as instantly claimed.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abler. 
Regarding independent claim 12, Abler teaches a structure (Fig. 1-2, the article 100 of Abler, para [0021] [0022] [0025]-[0026]), comprising: 
- a flexible plastic body (para [0046]-[0048], the body 106 is of various plastic material, such as polypropylene resin, i.e., flexible plastic material) having a first end and a second end (see annotated Fig. 2 for reference to first end and second end, para [0021] [0022] [0025]), as well as a first side and a second side disposed opposite each other (see annotated Fig. 2, the first side is opposite to the second side), the first side comprising a first plurality of segments (plurality of segments 102, see annotated Fig. 2), and the second side comprising a second plurality of segments (plurality of segments 102, see annotated Fig. 2); 


    PNG
    media_image1.png
    702
    540
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    792
    571
    media_image2.png
    Greyscale

- a living hinge (living hinge 104, Fig. 2, para [0026] [0024]) integral with the flexible plastic body (106) (Fig. 2, para [0026] [0024]), and interposed between the first integral segments and the second integral segment (Fig. 2, para [0025]-[0027], two segments 102 are connected by living hinge 104), such that no open space exists between the first integral segment and the second integral segment (see Fig. 2, para [0025]-[0027], the flexible plastic body 106 is continuous and extends unbroken between adjacent two segments), and considered as meeting the claimed limitations. 
The structure of Abler includes a plurality of integral segments (at the first side of the flexible body of the structure) (i.e., segments 102, Fig. 2). Able does not specifically teach those segments are hollow.
However, it would have been obvious to one of ordinary skill in the art to modify the structure/article of Able to use hollowed structure for the obvious benefit of lighter weight in the body of the structure/article of Able at a location desired, which would have predictably arrived at a satisfactory structure/article that is lighter in weight, such variable is predictable to the ordinary skill in the art, which would have arrived at a tunnel portion that is the same as instantly claimed.
Regarding claim 13, in the structure of Able, wherein the first end and the second end are releasably connectible to each other (the pointed first end and the second end of annotated Fig. 2 are cable to be connected via connecting mechanism, and/or toggle arms, and can be released from each other, para [0041]-[0044], and is considered as meeting the claimed limitations of cable to be releasably connectible to each other). 
Regarding claim 14, in Abler, the structure (100) of Abler is in the form of a unified, single piece structure (Fig. 2 the article 100 of Abler is a single piece structure, para [0021] [0023]). 
Regarding claim 15, the modified structure of Abler as discussed above in rejection to claim 12 teach the inclusion of hollow segments (i.e., segments 102 are of hollow). The structure of Abler includes a plurality of first segments and a plurality of second segments that are adjacent to one another, i.e., in communication with each other (para [0021] [0022] [0025], Fig. 2). In such modified structure of Abler having adjacent hollow segments, the two hollow segments’ respective interiors would in communication with each other, meeting the claimed limitations.  
Regarding claims 16-17, the structure of Abler includes a plurality of first segments and a plurality of second segments (para [0021] [0022] [0025], Fig. 2). Abler does not specifically teach the segments have different configurations.  
However, absent persuasive evidence that the particular configuration (i.e., shape) of the claimed segments member was significant, the configuration/shape of any respective segments is considered as a mere variation of design choice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the configuration of the respective segments to meet the design needs for the intended structure, for example to have two segments of different configuration/shape, and such variations are predictable to one of ordinary skill in the art. 
Regarding claim 18, in the structure of Abler, an overall volume defined by the structure when the structure is in an assembled state (i.e., in open configuration) is larger than a volume occupied by the structure when the flexible structure is in a flat state (Fig. 1-2, para [0026]), the configuration of the structure of Abler meets the claimed limitations. 
Regarding claim 19, in the structure of Abler, the structure is reversibly manipulatable from a flat state to a non -flat state, and from a non -flat state to a flat state (para [0026]). 
Regarding independent claim 20, Abler teaches a structure (Fig. 1-2, the article 100 of Abler, para [0021] [0022] [0025]-[0026]), comprising: 

    PNG
    media_image1.png
    702
    540
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    792
    571
    media_image2.png
    Greyscale

 - a flexible plastic body (para [0046]-[0048], the body 106 is of various plastic material, such as polypropylene resin, i.e., flexible plastic material) having a first end and a second end (see annotated Fig. 2 for reference to first end and second end, para [0021] [0022] [0025]), as well as a first side and a second side disposed opposite each other (see annotated Fig. 2, the first side is opposite to the second side), the first side comprising a first plurality of segments (plurality of segments 102, see annotated Fig. 2), and the second side comprising a second plurality of segments (plurality of segments 102, see annotated Fig. 2); 
- a plurality of living hinges (the plurality of living hinges 104, Fig. 2, para [0026] [0024]) integral with the flexible plastic body (106) (Fig. 2, para [0026] [0024]), and one of the hinges (104) is positioned between segments, and connects, two of segments (Fig. 2, para [0025]-[0027], two segments 102 are connected by living hinge 104, meeting the claimed limitations) that are positioned either on the first side or the second side, such that the flexible plastic body (106) extends unbroken between those two segments (102) (see Fig. 2, para [0025]-[0027], the flexible plastic body 106 is continuous and extends unbroken between adjacent two segments), and the hinges (104) enable the flexible plastic body (106) to alternatively assume a flat state, or another state in which the flexible plastic body is not flat (see Fig. 3-4, para [0023] [0025]-[0027], the flexible body 106 has a flat state, and alternatively another state in which the body 12 is not flat as shown in Fig. 1), and considered as meeting the claimed limitations. 
It is noted Abler teaches flattening its structure 100 advantageously minimizes the space required during shipping and storage (para [0026]).  While Abler does not specifically teach using a container as the storage package to store its structure (100), it would have been obvious to one of ordinary skill in the art to provide a container to store the flatten structure of Abler that are being stacked on one tope of the other for the obvious benefit of compact storage and easy transporting as taught by Abler (para [0026]), which would have predictably arrived at a satisfactory package/apparatus that is the same as instantly claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782